     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 1 of 15


 1 Krsto Mijanovic (Bar No. 205060)
       kmijanovic@hbblaw.com
 2   Leah B. Mason (Bar No. 240425)
       lmason@hbblaw.com
 3   Steven A. Scordalakis (Bar No. 293212)
      sscordalakis@hbblaw.com
 4   HAIGHT BROWN & BONESTEEL LLP
     555 South Flower Street, Forty-Fifth Floor
 5   Los Angeles, California 90071
     Telephone: (213) 542-8000
 6   Facsimile: (213) 542-8100

 7 Attorneys for Defendant, DOMETIC CORPORATION
 8 A. Scott Loewe, SBN 230606
     Matthew E. Delinko, SBN 302832
 9   BAUMAN LOEWE WITT
     & MAXWELL, PLLC
10   8765 East Bell Road, Suite 210
     Scottsdale, Arizona 85260
11   Telephone: (480) 502-4664
     Facsimile: (480) 502-4774
12   E-mails: sloewe@blwmlawfirm.com
               mdelinko@blwmlawfirm.com
13
     Attorneys for Plaintiff, HARTFORD FIRE INSURANCE COMPANY
14
   Rebecca M. Biernat (Bar No. 198635)
15 rebecca.biernat@tuckerellis.com
   TUCKER ELLIS LLP
16 201 Mission Street, Suite 2310
   San Francisco. California 94105
17 Telephone: 415.617.2400
   Facsimile: 415.617.2409
18
     Attorney for Defendant, ELECTROLUX HOME PRODUCTS, INC.
19
                                   UNITED STATES DISTRICT COURT
20                        EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

21 HARTFORD FIRE INSURANCE COMPANY,                        Case No. 1:19-cv-00800-DAD-EPG
     individually and as subrogee for its insured, Lee’s
22   Paving, Inc.,                                         PARTIES’ STIPULATED PROTECTIVE
                                                           ORDER; ORDER THEREON
23           Plaintiff,

24 vs.
25 DOMETIC CORPORATION, a Delaware
     corporation; and DOES 1 - 20, inclusive,
26
             Defendants.
27
28

     DC25-0000002                                              PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                       ORDER THEREON
                                                           1
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 2 of 15


 1           Plaintiff   HARTFORD         FIRE    INSURANCE         COMPANY,         defendant     DOMETIC

 2       CORPORATION, and defendant ELECTROLUX HOME PRODUCTS, INC., by and through

 3       their respective counsel of record, and hereinafter collectively referred to as “the Parties,” hereby

 4       enter into this Stipulated Protective Order.

 5       1. PURPOSES AND LIMITATIONS

 6           Discovery activity in this action is likely to involve production of confidential, proprietary, or

 7       private information and documents for which special protection from public disclosure and from

 8       use for any purpose other than prosecuting or defending this litigation may be warranted,

 9       including, but not limited to, product technical drawings, specifications, calculations, processes,

10       along with information and documents related to the design, manufacture, production, and

11       distribution of said product, and other documents and information otherwise related to the

12       product, and also including, but not limited to, information and documents relating to claim

13       handling, underwriting, subrogation, loss calculation and estimating, and loss payment policies,

14       procedures, and guidelines. Accordingly, the Parties hereby stipulate to, and petition the court to

15       enter, the following Stipulated Protective Order. The parties acknowledge that this Order does

16       not confer blanket protections on all responses to discovery and that the protection it affords from

17       public disclosure and use extends only to the limited information or items that are entitled to

18       confidential treatment under the applicable legal principles. The parties further acknowledge, as

19       set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

20       confidential information under seal; Civil Local Rules 141 and 141.1 set forth the procedures that

21       must be followed and the standards that will be applied when a party seeks permission from the

22       Court to file material under seal.

23       2. DEFINITIONS

24           2.1     Challenging Party:       a Party or Non-Party that challenges the designation of

25       information or items under this Order.

26           2.2     “CONFIDENTIAL” Information or Items: Information (regardless of how it is

27       generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule

28       of Civil Procedure 26(c).

     DC25-0000002                                              PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                       ORDER THEREON
     3365542v1                                           2
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 3 of 15


 1            2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

 2 as their support staff).
 3            2.4    Designating Party: a Party or Non-Party that designates information or items that it

 4 produces in responses to discovery as “CONFIDENTIAL.”
 5            2.5    Disclosure or Discovery Material: all items or information, regardless of the medium

 6 or manner in which it is generated, stored, or maintained (including, among other things, testimony,
 7 transcripts, and tangible things), that are produced or generated in responses to discovery in this
 8 matter.
 9            2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to

10 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
11 consultant in this action.
12            2.7    House Counsel: attorneys who are employees of a party to this action. House Counsel

13 does not include Outside Counsel of Record or any other outside counsel.
14            2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

15 entity not named as a Party to this action.
16            2.9    Outside Counsel of Record: attorneys who are not employees of a party to this action

17 but are retained to represent or advise a party to this action and have appeared in this action on behalf
18 of that party or are affiliated with a law firm which has appeared on behalf of that party.
19            2.10   Party: any party to this action, including all of its officers, directors, partners,

20 employees, consultants, retained experts, insurers, and Outside Counsel of Record (and their support
21 staffs).
22            2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material

23 in this action.
24            2.12   Professional Vendors: persons or entities that provide litigation support services (e.g.,

25 photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,
26 or retrieving data in any form or medium) and their employees and subcontractors.
27            2.13   Protected Material: any Disclosure or Discovery Material that is designated as

28 “CONFIDENTIAL.”

     DC25-0000002                                              PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                       ORDER THEREON
     3365542v1                                           3
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 4 of 15


 1           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

 2 Producing Party.
 3 3.        SCOPE

 4           The protections conferred by this Stipulation and Order cover not only Protected Material (as

 5 defined above), but also (1) any information copied or extracted from Protected Material; (2) all
 6 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
 7 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
 8 However, the protections conferred by this Stipulation and Order do not cover the following
 9 information: (a) any information that is in the public domain at the time of disclosure to a Receiving
10 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
11 publication not involving a violation of this Order, including becoming part of the public record
12 through trial or otherwise; and (b) any information known to the Receiving Party prior to the
13 disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
14 information lawfully and under no obligation of confidentiality to the Designating Party. Any use of
15 Protected Material at trial shall be governed by a separate agreement or order.
16 4.        DURATION

17           Even after final disposition of this litigation, the confidentiality obligations imposed by this

18 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
19 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
20 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
21 and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time
22 limits for filing any motions or applications for extension of time pursuant to applicable law.
23           The Parties agree to be bound by the Stipulated Protective Order pending its approval and

24 entry by the Court. In the event that the Court modifies this Stipulated Protective order, or in the
25 event that the Court enters a different protective order, the Parties agree to be bound by this
26 Stipulation and Protective Order until such a time as the Court may enter such a different Order. It
27 is the Parties’ intent to be bound by the terms of this Stipulation and Protective Order pending its
28

     DC25-0000002                                             PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                      ORDER THEREON
     3365542v1                                          4
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 5 of 15


 1 entry so as to allow for immediate production of CONFIDENTIAL Information or Items,
 2 Disclosure or Discovery Material, and/or Protected Material.
 3
 4 5.        DESIGNATING PROTECTED MATERIAL

 5           5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 6 Non-Party that designates information or items for protection under this Order must take care to limit
 7 any such designation to specific material that qualifies under the appropriate standards. The
 8 Designating Party must designate for protection only those parts of material, documents, items, or
 9 oral or written communications that qualify – so that other portions of the material, documents, items,
10 or communications for which protection is not warranted are not swept unjustifiably within the ambit
11 of this Order.
12           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

13 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
14 encumber or retard the case development process or to impose unnecessary expenses and burdens on
15 other parties) expose the Designating Party to sanctions.
16           If it comes to a Designating Party’s attention that information or items that it designated for

17 protection do not qualify for protection, that Designating Party must promptly notify all other Parties
18 that she and/or it is withdrawing the mistaken designation.
19           5.2       Manner and Timing of Designations. Except as otherwise provided in this Order (see,

20 e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
21 Discovery Material that qualifies for protection under this Order must be clearly so designated before
22 the material is disclosed or produced. Designation in conformity with this Order requires:
23                  (a) for information in documentary form (e.g., paper or electronic documents, but

24 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
25 affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion
26 or portions of the material on a page qualifies for protection, the Producing Party also must clearly
27 identify the protected portion(s) (e.g., by making appropriate markings in the margins). A Party or
28 Non-Party that makes original documents or materials available for inspection need not designate

     DC25-0000002                                              PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                       ORDER THEREON
     3365542v1                                           5
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 6 of 15


 1 them for protection until after the inspecting Party has indicated which material it would like copied
 2 and produced. During the inspection and before the designation, all of the material made available
 3 for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 4 documents it wants copied and produced, the Producing Party must determine which documents, or
 5 portions thereof, qualify for protection under this Order. Then, before producing the specified
 6 documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains
 7 Protected Material. If only a portion or portions of the material on a page qualifies for protection, the
 8 Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 9 markings in the margins).
10                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

11 Designating Party identify on the record, before the close of the deposition, hearing, or other
12 proceeding, all protected testimony.
13                  (c) for information produced in some form other than documentary and for any other

14 tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
15 containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
16 portion or portions of the information or item warrant protection, the Producing Party, to the extent
17 practicable, shall identify the protected portion(s).
18           5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

19 designate qualified information or items does not, standing alone, waive the Designating Party’s right
20 to secure protection under this Order for such material. Upon timely correction of a designation, the
21 Receiving Party must make reasonable efforts to assure that the material is treated in accordance with
22 the provisions of this Order.
23 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS

24           6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of

25 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
26 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
27 or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
28 confidentiality designation by electing not to mount a challenge promptly after the original

     DC25-0000002                                               PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                        ORDER THEREON
     3365542v1                                            6
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 7 of 15


 1 designation is disclosed.
 2           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 3 by providing written notice of each designation she and/or it is challenging and describing the basis
 4 for each challenge. The parties shall attempt to resolve each challenge in good faith and must begin
 5 the process by conferring directly– via telephone and/or written communication – within 14 days of
 6 the date of service of notice. In conferring, the Challenging Party must explain the basis for its belief
 7 that the confidentiality designation was not proper and must give the Designating Party an opportunity
 8 to review the designated material, to reconsider the circumstances, and, if no change in designation
 9 is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the
10 next stage of the challenge process only if it has engaged in this meet and confer process first or
11 establishes that the Designating Party is unwilling to participate in the meet and confer process in a
12 timely manner.
13           6.3    Judicial Intervention.   If the Parties cannot resolve a challenge without court

14 intervention, the Designating Party shall file and serve a motion to retain confidentiality within under
15 Civil Local Rules 141 and 141.1 within 21 days of the initial notice of challenge or within 14 days of
16 the Parties agreeing that the meet and confer process will not resolve their dispute, whichever is
17 earlier. Each such motion must be accompanied by a competent declaration affirming that the movant
18 has complied with the meet and confer requirements imposed in the preceding paragraph. Failure by
19 the Designating Party to make such a motion including the required declaration within 21 days (or 14
20 days, if applicable) shall automatically waive the confidentiality designation for each challenged
21 designation. In addition, the Challenging Party may file a motion challenging a confidentiality
22 designation at any time if there is good cause for doing so, including a challenge to the designation
23 of a deposition transcript or any portions thereof. Any motion brought pursuant to this provision
24 must be accompanied by a competent declaration affirming that the movant has complied with the
25 meet and confer requirements imposed by the preceding paragraph.
26           The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

27 Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary
28 expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

     DC25-0000002                                             PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                      ORDER THEREON
     3365542v1                                         7
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 8 of 15


 1 Designating Party has waived the confidentiality designation by failing to file a motion to retain
 2 confidentiality as described above, all parties shall continue to afford the material in question the
 3 level of protection to which it is entitled under the Producing Party’s designation until the court rules
 4 on the challenge.
 5
 6 7.        ACCESS TO AND USE OF PROTECTED MATERIAL

 7           7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 8 produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 9 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the
10 categories of persons and under the conditions described in this Order. When the litigation has been
11 terminated, a Receiving Party must comply with the provisions of Section 13 below (FINAL
12 DISPOSITION). Protected Material must be stored and maintained by a Receiving Party at a location
13 and in a secure manner that ensures that access is limited to the persons authorized under this Order.
14           7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

15 the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
16 information or item designated “CONFIDENTIAL” only to:
17                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

18 of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
19 this litigation, provided, however, that by signing below, Outside Counsel of Record agrees to be
20 bound by the terms of this Stipulated Protective Order and that each non-attorney given access to
21 Protected Material shall be advised that such Protected Materials are being disclosed pursuant to and
22 are subject to the terms of this Stipulation and Order and that they may not be disclosed other than
23 pursuant to the terms of this Stipulation and Order;
24                  (b) the officers, directors, partners, insurers, and employees (including House Counsel)

25 of the Receiving Party to whom disclosure is reasonably necessary for this litigation;
26                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

27 reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
28 to Be Bound” (Exhibit A);

     DC25-0000002                                              PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                       ORDER THEREON
     3365542v1                                           8
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 9 of 15


 1                  (d) the Court and its personnel;

 2                  (e) Court reporters and their staff, professional jury or trial consultants, mock jurors, and

 3 Professional Vendors to whom disclosure is reasonably necessary for this litigation, and who have
 4 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 6 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 7 unless otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed
 8 deposition testimony or exhibits to depositions that reveal Protected Material must be separately
 9 bound by the court reporter and may not be disclosed to anyone except as permitted under this
10 Stipulated Protective Order; and
11                  (g) the author or recipient of a document containing the information or a custodian or

12 other person who otherwise possessed or knew the information.
13 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

14           LITIGATION

15           If a Party is served with a subpoena or a court order issued in other litigation that compels

16 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
17 must:
18                  (a) promptly notify in writing the Designating Party. Such notification shall include a

19 copy of the subpoena or court order;
20                  (b) promptly notify in writing the party who caused the subpoena or order to issue in the

21 other litigation that some or all of the material covered by the subpoena or order is subject to this
22 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
23                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

24 Designating Party whose Protected Material may be affected.
25           If the Designating Party timely seeks a protective order, the Party served with the subpoena

26 or court order shall not produce any information designated in this action as “CONFIDENTIAL”
27 before a determination by the court from which the subpoena or order issued, unless the Party has
28 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

     DC25-0000002                                                 PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                          ORDER THEREON
     3365542v1                                              9
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 10 of 15


 1 expense of seeking protection in that court of its confidential material – and nothing in these
 2 provisions should be construed as authorizing or encouraging a Receiving Party in this action to
 3 disobey a lawful directive from another court.
 4 9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 5           LITIGATION

 6                  (a) The terms of this Order are applicable to information produced by a Non-Party in this

 7 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
 8 connection with this litigation is protected by the remedies and relief provided by this Order. Nothing
 9 in these provisions should be construed as prohibiting a Non-Party from seeking additional
10 protections.
11                  (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

12 Party’s confidential information in her and/or its possession, and the Party is subject to an agreement
13 with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
14                     (1) promptly notify in writing the Requesting Party and the Non-Party that some or

15 all of the information requested is subject to a confidentiality agreement with a Non-Party;
16                     (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

17 this litigation, the relevant discovery request(s), and a reasonably specific description of the
18 information requested; and
19                     (3) make the information requested available for inspection by the Non-Party.

20                  (c) If the Non-Party fails to object or seek a protective order from this Court within 14

21 days of receiving the notice and accompanying information, the Receiving Party may produce the
22 Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
23 seeks a protective order, the Receiving Party shall not produce any information in its possession or
24 control that is subject to the confidentiality agreement with the Non-Party before a determination by
25 the Court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
26 seeking protection in this court of its Protected Material.
27 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

28           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

     DC25-0000002                                               PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                        ORDER THEREON
     3365542v1                                            10
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 11 of 15


 1 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
 2 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
 3 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
 4 inform the person or persons to whom unauthorized disclosures were made of all the terms of this
 5 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be
 6 Bound” that is attached hereto as Exhibit A.
 7
 8 11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 9           MATERIAL

10           When a Producing Party gives notice to Receiving Party that certain inadvertently produced

11 material is subject to a claim of privilege or other protection, the obligations of the Receiving Party
12 are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
13 modify whatever procedure may be established in an e-discovery order that provides for production
14 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
15 parties reach an agreement on the effect of disclosure of a communication or information covered by
16 the attorney-client privilege or work product protection, the Parties may incorporate their agreement
17 in the stipulated protective order submitted to the Court.
18 12.       MISCELLANEOUS

19           12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

20 its modification by the Court in the future.
21           12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

22 no Party waives any right it otherwise would have to object to disclosing or producing any
23 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
24 Party waives any right to object on any ground to use in evidence of any of the material covered by
25 this Protective Order.
26           12.3   Filing Protected Material. Without written permission from the Designating Party or

27 a court order secured after appropriate notice to all interested persons, a Party may not file in the
28 public record in this action any Protected Material. A Party that seeks to file under seal any Protected

     DC25-0000002                                            PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                     ORDER THEREON
     3365542v1                                        11
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 12 of 15


 1 Material must comply with Civil Local Rules 141 and 141.1. Protected Material may only be filed
 2 under seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.
 3 Pursuant to Civil Local Rules 141 and 141.1, a sealing order will issue only upon a request
 4 establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
 5 otherwise entitled to protection under the law. If a Receiving Party’s request to file Protected Material
 6 under seal Pursuant to Civil Local Rules 141 and 141.1 is denied by the Court, then the Receiving
 7 Party may file the information in the public record as permitted by law unless otherwise instructed
 8 by the Court.
 9
10 13.       FINAL DISPOSITION

11           Within 60 days after the final disposition of this action, as defined in Section 4 above, each

12 Receiving Party must return all Protected Material to the Producing Party or destroy such material.
13 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14 summaries, and any other format reproducing or capturing any of the Protected Material. Whether
15 the Protected Material is returned or destroyed, the Receiving Party must submit a written
16 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
17 by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
18 that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
19 abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected
20 Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
21 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
22 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
23 and expert work product, even if such materials contain Protected Material.
24           Any such archival copies that contain or constitute Protected Material remain subject to this

25 Protective Order as set forth in Section 4 (DURATION).
26
27 IT IS SO STIPULATED.
28

     DC25-0000002                                             PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                      ORDER THEREON
     3365542v1                                         12
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 13 of 15


 1 Dated: October 27, 2020            HAIGHT BROWN & BONESTEEL LLP

 2
 3                                    By:          /s/
 4                                          Krsto Mijanovic
                                            Leah B. Mason
 5                                          Steven A. Scordalakis
                                            Attorneys for Defendant
 6                                          DOMETIC CORPORATION
 7
 8
 9
     Dated: October 27, 2020          BAUMAN LOEWE WITT & MAXWELL, PLLC
10
11
                                      By:          /s/
12
                                            A. Scott Loewe
13                                          Matthew E. Delinko
                                            Attorneys for Plaintiff Hartford Fire Insurance
14                                          Company

15 DATED: October 27, 2020.             TUCKER ELLIS LLP

16
                                        By: /s/
17
                                            Rebecca M. Biernat
18                                          Attorney for Defendant,
                                            ELECTROLUX HOME PRODUCTS, INC.
19
20
21
22
23
24
25
26
27
28

     DC25-0000002                                  PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                           ORDER THEREON
     3365542v1                               13
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 14 of 15


 1                                                  ORDER

 2           Pursuant to the stipulation of the parties, set forth in the joint scheduling report (ECF No.

 3 31), and as set forth above,
 4
 5 IT IS SO ORDERED.
 6
         Dated:     October 27, 2020                            /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DC25-0000002                                              PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                       ORDER THEREON
     3365542v1                                          14
     Case 1:19-cv-00800-DAD-EPG Document 32 Filed 10/27/20 Page 15 of 15


 1                                              EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,     _____________________________          [print    or    type     full    name],     of

 4 ___________________________________________ [print or type full address], declare under
 5 penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court, Eastern District of California, Fresno Division, on
 7 ____________________________[date] in the case of Hartford Fire Insurance Company v. Dometic
 8 Corporation, et al., Case No. 1:19-cv-00800-DAD-EPG. I agree to comply with and to be bound by
 9 all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
10 comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11 that I will not disclose in any manner any information or item that is subject to this Stipulated
12 Protective Order to any person or entity except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of Sacramento County Superior Court for the

14 purpose of enforcing the terms of this Stipulated Protective Order, even if such enforcement
15 proceedings occur after termination of this action.
16           I hereby appoint __________________________ [print or type full name] of

17 _______________________________________ [print or type full address and telephone number] as
18 my California agent for service of process in connection with this action or any proceedings related
19 to enforcement of this Stipulated Protective Order.
20
21 Date: ______________________________________
22 City and State where sworn and signed: _________________________________
23
24 Printed name: _______________________________
25
26 Signature: ________________________________
27
28

     DC25-0000002                                            PARTIES’ STIPULATED PROTECTIVE ORDER;
     13539655.1                                                                     ORDER THEREON
     3365542v1                                        15
